Citation Nr: 0901141	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left foot 
condition.

2.  Entitlement to service connection for a neck condition, 
to include as secondary to a service-connected avulsion 
injury to the left tibia with residual chronic tendonitis.   

3.  Entitlement to service connection for a back condition, 
to include as secondary to a service-connected avulsion 
injury to the left tibia with residual chronic tendonitis.   

4.  Entitlement to service connection for peripheral 
neuropathy/nerve damage to the left lower extremity, to 
include as secondary to a service-connected avulsion injury 
to the left tibia with residual chronic tendonitis.   

5.  Entitlement to service connection for arthritis of the 
left leg (tibia).

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a respiratory condition 
or lung disease, as a result of asbestos exposure.    


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney-
at-law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2006, December 2006, January 
2007, July 2007, and November 2007 RO decisions, which denied 
the requested claims for service connection.

The issues of entitlement to service connection for a neck 
condition, arthritis of the left leg, and COPD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to have a left foot condition 
that is etiologically related to a disease, injury, or event 
in service.

2.  The veteran's back condition is not etiologically related 
to service or to a service-connected disability.

3.  The veteran's peripheral neuropathy of the left lower 
extremity is not etiologically related to service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A left foot condition was not incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  The veteran's back disability was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of any service-connected disability.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2008).

3.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by active military service, is not 
proximately due to or the result of any service-connected 
disability, and may not be presumed to have been incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in March 2006 and July 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The Board notes that the 
July 2006 letter sent with regards to the veteran's claims 
for service connection for peripheral neuropathy of the left 
lower extremity and a back condition informed the veteran of 
the requirements for establishing service connection on a 
secondary basis but did not inform the veteran of the 
requirements for establishing service connection on a direct 
basis.  However, the Board notes that he had recently been 
advised of those requirements with respect to other claims 
for service connection in the March 2006 letter.  Therefore, 
the Board finds that a reasonable person could be expected to 
understand what was needed to substantiate his claims for 
peripheral neuropathy and a back condition on a direct basis 
as well, and that any failure to provide him with adequate 
notice is not prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection for a 
left foot condition, a back condition, and peripheral 
neuropathy of the left lower extremity, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA medical records are in the file.  All records 
identified by the veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  In April 
2006, the veteran underwent a VA examination for his claim 
for service connection for a left foot condition.  The Board 
finds this examination report to be thorough and complete.  
The examiner noted that the claims file had been reviewed.  
As such, the Board finds this examination report and opinion 
to be sufficient upon which to base a decision with regards 
to this claim.

With respect to the veteran's claims for service connection 
for a back condition and peripheral neuropathy/nerve damage 
to the left lower extremity, the Board notes that VA opinions 
were rendered with regards to the etiology of these 
disabilities in October 2006 and January 2007, respectively.  
The Board acknowledges that the examiners who rendered these 
opinions did not have access to the entire claims folder.  
However, the October 2006 examiner reviewed the most recent 
VA examination report, which was based on a complete review 
of the claims folder, and the January 2007 VA examiner 
reviewed all recent records.  In addition, the Board notes 
that the veteran claimed service connection for both of these 
conditions on a secondary basis, not on a direct basis.  Both 
examiners demonstrated knowledge of the veteran's in-service 
injury and its resulting service-connected disability.  The 
veteran's service medical records are absent any diagnosis or 
treatment of peripheral neuropathy or a back condition.  As 
such, the Board finds these examination reports and opinions 
to be thorough, complete, and sufficient upon which to base a 
decision with regards to these claims.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

1.  Entitlement to service connection for a left foot 
condition.

The veteran has contended that he has a left foot condition 
as the result of his active duty service.  See Claim, 
February 2006. 

A review of the veteran's service medical records does not 
reveal treatment or diagnosis of a left foot condition.  The 
veteran's service medical records do reflect, however, that 
the veteran injured his left tibia in service.  See service 
medical record, June 1971.  Specifically, it was noted that 
the veteran suffered a wedge-shaped soft-tissue crushing 
injury over the distal 1/3 of the left tibia.  Id.  

The Board notes that the veteran is currently service 
connected for status post avulsion injury to the distal left 
tibia with residual chronic tendonitis.  However, the veteran 
specifically listed a left foot condition as a distinct and 
separate disability on his February 2006 claim.    

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, and that the veteran is certainly 
competent to describe symptoms in his left foot, the 
competent medical evidence of record does not show the 
veteran to have a left foot disability distinct from his 
service-connected avulsion injury with residual tendonitis.  
In this regard, the Board notes the report of an April 2006 
VA examination report in which it was indicated that x-rays 
revealed a normal left foot.  The VA examiner did note the 
already service-connected left leg disability, specifically, 
the avulsion injury with residual tendonitis, but the 
examiner did not otherwise identify any distinct left foot 
disorder.  The claims folder contains no other competent 
evidence of record revealing diagnosis of a distinct left 
foot disability.  Therefore, there may be no service 
connection for this claimed disability.  

The Board acknowledges the veteran's contention that he 
currently has a left foot condition as a result of his active 
duty service.  Certainly, the veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  In this case, service connection has been 
established for status post avulsion injury to the distal 
left tibia with residual chronic tendonitis.  While he is 
certainly competent to report symptomatology in his left leg 
and foot, and his testimony in that regard is entitled to 
some probative weight, the competent medical evidence reveals 
no foot disability distinct from the already service-
connected disability of the left leg.  The Board ultimately 
finds that competent medical evidence to be more persuasive 
than the veteran's lay contentions as to the presence of a 
current disability of the left foot.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a left foot condition, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

2.  Entitlement to service connection for a back condition, 
to include as secondary to a service-connected avulsion 
injury to the left tibia with residual chronic tendonitis.   

The veteran also contends that he has a current back 
condition that is secondary to his service-connected avulsion 
injury to the left tibia with residual chronic tendonitis.  
See informal claim, July 2006.  Specifically, he claims that 
his service-connected left tibia condition causes him to fall 
frequently, resulting in injury to his back.  See veteran's 
statement, March 2008.  

As mentioned above, a review of the veteran's service medical 
records reveals that the veteran injured his left tibia in 
service.  No indication was made at this time, or at any 
other time during service, of an injury to his back. 

In October 2006, the veteran underwent a VA examination.  At 
this examination, the veteran was diagnosed with degenerative 
changes of the lumbar spine.  See VA examination report, 
October 2006.  With respect to the etiology of this lumbar 
spine condition, the Board notes that the examiner took into 
consideration the veteran's in-service injury to his left 
distal tibia and his reports of back problems for at least 5 
years.  Upon examining the veteran, the examiner concluded 
that it is less likely as not that the veteran's lumbar spine 
condition is a result of his service-connected evulsion 
injury to the left distal tibia.  He further noted that he 
was aware of no medical literature that supports development 
of diffuse spinal spondylosis following a soft-tissue 
evulsion injury.  The claims folder contains no contrary 
medical opinions.  As such, the Board concludes that service 
connection cannot be granted on a secondary basis.

With regards to granting service connection on a direct 
basis, the Board notes that regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2008).  Currently, there is 
medical evidence of record indicating that the veteran was 
treated for or diagnosed with a lumbar spine disability in 
service and no competent medical opinion has related his 
current lumbar spine disability to service.  In addition, the 
veteran has not reported that his lumbar spine disability 
began during service or that he has had a continuity of 
symptoms since service.  

At the October 2006 VA examination, the veteran reported that 
his lumbar spine disability began approximately 5 years 
prior.  In a March 2008 statement, the veteran indicated that 
he has had back problems for over 10 years.  In a September 
2007 VA treatment record, the veteran reported having 
worsening back pain for over 12 years.  Despite these 
inconsistencies, the veteran does not report back pain dating 
back to his active duty service.  Furthermore, the first 
medical evidence of record of a lumbar spine disability is 
the October 2006 VA examination report.  In addition, the 
veteran's back was noted as being negative for any 
disabilities or defects in a January 1975 VA treatment 
record.  Therefore, as the claims folder contains no medical 
or lay evidence indicating that the veteran's current lumbar 
spine disability began during active duty, his claim must be 
denied on a direct basis.  See Hickson, supra. 

The Board has considered the veteran's contention that he has 
a current back condition as the result of his service-
connected avulsion injury to the left tibia with residual 
chronic tendonitis.  As noted above, there are instances in 
which lay testimony can constitute probative evidence 
supporting a claim for service connection.  For example, a 
lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony can point to a 
continuity of symptomatology.  However, the Board finds that 
a lay person is not be competent to offer an opinion on a 
matter clearly requiring medical expertise, such as linking 
the veteran's current lumbar spine disability to his service-
connected avulsion injury to the left tibia.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions). 

Therefore, as the competent medical evidence of record does 
not indicate that the veteran suffered a back injury in 
service, that his current degenerative changes of the lumbar 
spine can be related to his active duty, or that his current 
degenerative changes of the lumbar spine is related in any 
way to his service-connected avulsion injury to the left 
tibia with residual chronic tendonitis , service connection 
cannot be granted on either a direct or a secondary basis.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

3.  Entitlement to service connection for peripheral 
neuropathy/nerve damage to the left lower extremity, to 
include as secondary to a service-connected avulsion injury 
to the left tibia with residual chronic tendonitis.   

The veteran has contended that he has peripheral 
neuropathy/nerve damage to the left lower extremity as the 
result of his active duty service.  See Claim, July 2006.  
Specifically, he asserts that this condition is secondary to 
his service-connected avulsion injury to the left tibia with 
residual chronic tendonitis.  Id.

As previously noted, a review of the veteran's service 
medical records reveals that the veteran injured his left 
tibia in service.  No indication was made at any time during 
service of nerve damage or peripheral neuropathy. 

With regards to granting service connection on a presumptive 
basis, the Board notes that the claims folder contains no 
medical evidence indicating that the veteran had symptoms of 
acute or subacute peripheral neuropathy within weeks or 
months of exposure to herbicides.  As such, service 
connection cannot be established on a presumptive basis.  38 
C.F.R. § 3.309 (e), Note 2 (2008).

With regards to granting service connection on a secondary 
basis, the Board notes that a VA opinion was rendered in 
January 2007.  The examiner who rendered this opinion noted 
that recent electrophysiological studies of the lower 
extremities were consistent with peripheral neuropathy.  With 
respect to the etiology of this peripheral neuropathy of the 
bilateral lower extremities, the Board notes that the 
examiner took into consideration the veteran's in-service 
injury to his left distal tibia and reviewed his recent 
records.  Upon noting that the veteran had EMG changes in 
both of his lower extremities, the examiner concluded that it 
is unlikely that the left leg change is due to the old 
injury, as the same findings are noted in the opposite 
extremity.  Therefore, he stated it does not appear that the 
veteran's peripheral neuropathy is due to his service-
connected disability.  He further stated that he was unable 
to find evidence of aggravation, based on his review of 
recent records.  As such, the Board concludes that service 
connection cannot be granted on a secondary basis.

With regards to granting service connection on a direct 
basis, the Board notes that regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2008).  Currently, there is no 
evidence of record indicating that the veteran was treated 
for or diagnosed with nerve damage or peripheral neuropathy 
in service and no competent medical opinion has related his 
current peripheral neuropathy to service.  The January 2007 
VA examiner specifically stated that it is unlikely that the 
left leg change is due to his old in-service injury, as these 
findings are in the other leg as well.  The examiner further 
noted that, while etiology of this neuropathy is unclear, a 
hereditary factor should be considered, due to the veteran's 
high arched feet.  

The Board has considered a notation made during an earlier VA 
examination in April 2006.  At that time, an examiner noted 
that it was as least as likely as not that an injury such as 
the on sustained by the veteran in service could cause bony 
contusion and soft tissue damage, including chronic 
tendinitis.  (As a consequence of this finding, service 
connection was subsequently granted for status post avulsion 
injury to the distal left tibia with chronic tendinitis.)  
Significantly, that examiner also noted that such an injury 
could also cause "even some neuropraxia that could result in 
a chronic ongoing discomfort as described by the veteran."  
Given the clearly speculative terms in which the examiner 
expressed this finding, however, and because the subsequent 
January 2007 opinion relied on EMG studies showing the same 
peripheral neuropathy in both extremities, the Board places 
more probative weight on the conclusion reached in January 
2007.  As discussed in detail, that examiner found that the 
peripheral neuropathy in his lower extremity was unlikely to 
be related to the in-service injury.

In addition, the Board notes that the first medical evidence 
of record of peripheral neuropathy is a November 2006 VA 
addendum to the October 2006 VA examination report.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or disease was incurred in 
service, which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board acknowledges the veteran's contention that he has 
peripheral neuropathy/nerve damage to the left lower 
extremity as the result of his service-connected avulsion 
injury to the left tibia with residual chronic tendonitis.  
However, the veteran as a lay person has not been shown to be 
capable of offering an opinion on complex medical matters, 
such as linking his peripheral neuropathy to his service-
connected disability.  Thus, his statements regarding 
causation are not competent.  Jandreau, Espiritu, supra.

Therefore, as the greater weight of probative medical 
evidence of record does not indicate that the veteran 
suffered nerve damage in service, that his current peripheral 
neuropathy of the left lower extremity can be related to his 
active duty, or that his current peripheral neuropathy of the 
left lower extremity is related in any way to his service-
connected avulsion injury to the left tibia with residual 
chronic tendonitis , service connection cannot be granted on 
a presumptive, direct, or secondary basis.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left foot condition 
is denied.

Entitlement to service connection for a back condition, to 
include as secondary to a service-connected avulsion injury 
to the left tibia with residual chronic tendonitis is denied.   

Entitlement to service connection for peripheral 
neuropathy/nerve damage to the left lower extremity, to 
include as secondary to a service-connected avulsion injury 
to the left tibia with residual chronic tendonitis is denied.   


REMAND

The veteran is currently seeking entitlement to service 
connection for a neck condition, arthritis of the left leg, 
and COPD.  After a thorough review of the veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of these claims.  

With regards to the veteran's claim for service connection 
for arthritis of the left leg, the Board notes that the 
veteran is currently service-connected for status post 
avulsion injury to the distal left tibia with residual 
chronic tendonitis.  However, the veteran specifically 
indicated in a February 2007 statement that he wished to be 
rated separately for arthritis of the left leg.    

As previously mentioned, a review of the veteran's service 
medical records reveals that the veteran injured his left 
tibia in service.  See service medical record, June 1971.  In 
May 2007,  x-rays of the veteran's left tibia and fibula were 
taken.  See VA examination report, May 2007.  While the 
veteran was not specifically diagnosed with arthritis of the 
left ankle, these x-rays revealed a slight narrowing of the 
ankle mortise.  

Therefore, as the claims folder contains evidence of an in-
service injury to the left lower extremity, and a recent VA 
examination revealed that the veteran currently has a slight 
narrowing of the left ankle, the Board finds that the 
necessity for a new examination is shown for the proper 
assessment of the veteran's claim.  38 U.S.C.A. § 5103A (West 
2002).  Specifically, this issue must be remanded in order to 
schedule the veteran for a new VA examination to determine 
whether the narrowing of the veteran's left ankle mortise is 
indicative of arthritis and, if so, whether this arthritis 
was caused or aggravated by his active duty service.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

With regards to the claim of entitlement to service 
connection for a neck condition, to include as secondary to a 
service-connected avulsion injury to the left tibia with 
residual chronic tendonitis,  the Board notes that the 
veteran has been diagnosed with degenerative changes of the 
cervical spine and cervical spondylosis.  See VA treatment 
record, April 2002; VA examination report, October 2006.  
With respect to the etiology of this neck condition, the 
Board notes that the examiner at the October 2006 VA 
examination took into consideration the veteran's in-service 
injury to his left distal tibia and his reports of neck 
problems for at least 20 years.  Upon examining the veteran 
and diagnosing him with degenerative changes of the cervical 
spine and cervical spondylosis, the examiner concluded that 
it is less likely as not that the veteran's cervical 
spondylosis is a result of his service-connected evulsion 
injury to the left distal tibia.  He further noted that he 
was aware of no medical literature that supports development 
of diffuse spinal spondylosis following a soft-tissue 
evulsion injury.    

In rendering this opinion, the examiner reviewed the April 
2006 VA examination report, which included a review of the 
claims folder and detailed the veteran's in-service injury to 
his left tibia.  This examiner did not, however, review the 
claims folder, or the veteran's military records.  These 
service medical records not only described the veteran's 
injury to his left tibia but also noted that, 1 year after 
this injury, the veteran sought treatment for swelling on the 
left side of his neck.  See service medical record, June 
1972.  This treatment of the veteran's neck was not noted in 
the April 2006 VA examination report, nor did the examiner at 
the October 2006 VA examination indicate that he was aware of 
this in-service treatment.  

Unlike the claims adjudicated herein, the VA examiner's 
failure to review the claim did result in the examiner not 
having access to all potentially relevant facts regarding the 
veteran's history.  Therefore, the Board finds that this 
issue must be remanded in order to schedule the veteran for a 
new VA examination to determine whether the veteran's current 
cervical spondylosis or degenerative changes of the cervical 
spine was caused or aggravated by his active duty service.  
See Colvin, supra. 

With regards to the veteran's claim for service connection 
for COPD, claimed as a lung or respiratory condition, the 
Board notes that the veteran contends that he was exposed to 
asbestos while serving onboard ships during his active duty.  
See Claim, August 2007.  

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 MR, and opinions of the Court and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non-
exclusive list of asbestos related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part VI, Subpart ii, Chapter 2, 
Section C, 9 (e).

As an initial matter, the Board notes that the veteran's DD-
214 Form supports his assertions of serving on a ship.  A 
review of the veteran's service medical records reveals that 
the veteran was not treated or diagnosed with a lung or 
respiratory condition at any time during active duty.  
However, the Board notes, throughout the year following his 
discharge, and shortly thereafter, he sought treatment on 
more than one occasion for shortness of breath, chronic or 
frequent coughing, and an upper respiratory infection.  See 
VA treatment records, July 1974, January 1975, and June 1975. 

Therefore, in light of the fact that the veteran served on a 
ship while on active duty, has a current diagnosis of COPD, 
and began seeking treatment for shortness of breath, chronic 
or frequent coughing, and an upper respiratory infection 
almost immediately upon being discharged from active duty, 
the Board finds that a VA respiratory examination is 
necessary to clarify the nature and etiology of his 
respiratory disorder and its relation to possible in-service 
exposure to asbestos.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for appropriate 
VA examinations for his neck 
condition and arthritis of the left 
leg.  The claims file should be 
provided to the appropriate examiners 
for review, and the examiners should 
note that it has been reviewed.  

After reviewing the file, the 
examiners should render opinions as 
to whether the veteran currently has 
a neck condition or arthritis of the 
left leg, to include arthritis of the 
left ankle.  If so, opinions should 
be provided as to whether it is at 
least as likely as not that the 
veteran's neck condition or arthritis 
of the left leg, to include arthritis 
of the left ankle, were incurred in 
or aggravated by a disease or injury 
in service.  The examiner should also 
provide an opinion as to whether it 
is at least as likely as not that the 
veteran's neck condition was caused 
or aggravated by a separate 
disability, to include his avulsion 
injury to the left tibia with 
residual chronic tendonitis.

It would be helpful if the examiners 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiners should provide 
complete rationales for any opinions 
provided.

2.	Schedule another VA examination, by 
an appropriate specialist, to 
determine the nature and severity of 
any residuals of asbestos exposure.  
The claims folder must be made 
available to the examiner for review 
in conjunction with the examination 
and so noted in the examiner's 
report.  All necessary tests and 
studies are to be performed, 
including pulmonary function tests, 
and all findings are to be reported 
in detail.  All pertinent pathology 
should be noted in the examination 
report.  The examiner should express 
an opinion as to whether it is at 
least as likely as not, i.e., a 50 
percent probability or greater, that 
any diagnosed disorder, including 
COPD, is related to an event, injury, 
or disease in service, including 
asbestos exposure while on a ship.  A 
complete rationale should be provided 
for all opinions expressed.

3.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the April 
2008 supplemental statement of the 
case (SSOC).  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative 
have been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for 
further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


